Citation Nr: 0947261	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  08-14 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if action on his 
part is required.



FINDING OF FACT

The Veteran did not serve in combat and the record does not 
include credible supporting evidence corroborating the 
occurrence of the Veteran's claimed in-service stressors.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).   

In May 2006, prior to the rating decision on appeal, the RO 
sent a letter to the Veteran which advised him of the VCAA, 
including the types of evidence and/or information necessary 
to substantiate his claim and the relative duties upon 
himself and VA in developing this claim.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  While it does not appear 
that the Veteran was sent a letter that advised him of the 
bases for assigning a disability rating or an effective date 
with regard to this claim, since the Board has decided not to 
grant service connection for PTSD, remand for such notice is 
not required under Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of this claim, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The record reflects that the Veteran's service treatment 
records, service personnel records, and VA medical records 
have been obtained.  The Veteran has he has provided 
testimony at a hearing and he has submitted VA medical 
statements in support of his claim.  In May 2008 the Veteran 
stated that he no more information or evidence in support of 
his claim and requested that his claim be decided as soon as 
possible.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.  The Board therefore determines that VA has made 
reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate his claim.

The Veteran asserts that he has PTSD due to his service in 
Korea.  At a November 2009 hearing the Veteran reported 
stressors of being a truck driver in Korea and having to 
transport wounded and dead in his truck.  He also reported 
that he experienced mortar fire, artillery fire, and small 
arms fire while he was in Korea.  

In January 1952, prior to enlistment into service, the 
Veteran was provided an enlistment medical examination and 
the report notes mild nervousness.  The remainder of the 
service treatment records, including the March 1954 discharge 
examination report, do not reveal any psychiatric complaints 
or findings related to nervousness or PTSD.

The criteria to establish service connection for PTSD, 
consists of medical evidence establishing a diagnosis of the 
condition, in accordance with 38 C.F.R. § 4.125(a); credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  The provisions of 
section 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (1994) (DSM-IV).

A comprehensive review of relevant treatment history 
indicates that the preliminary requirement of a medical 
diagnosis of PTSD has been met.  The Veteran served in the 
Korean War from March 1952 to March 1954.  In May 2006, the 
Veteran was diagnosed by VA with PTSD.  The subsequent VA 
medical records indicate that the Veteran had treatment for 
PTSD resulting from driving trucks carrying injured and dead 
soldiers.  

The Veteran submitted August 2006 statements from his VA 
psychiatrist and his VA counselor.  Each stated that the 
Veteran has PTSD due to witnessing many in pain and dying 
when the Veteran carried the injured to the trains while in 
Korea.  The Board does not find, however, that the Veteran 
has shown credible evidence that any in-service stressors 
actually occurred.

VA has a duty to assist the Veteran in obtaining supporting 
evidence of the claimed stressors.  38 U.S.C.A. § 5103A(b).  
In this case the VA sent the Veteran a letter in August 2006 
requesting that he provide sufficient details about his 
claimed stressors in order that his claims could be 
corroborated.  The Veteran did not respond to the letter and 
he has not provided any details that could be corroborated.

The Veteran must show credible supporting evidence that a 
claimed in-service stressors actually occurred.  38 C.F.R. § 
3.304(f).  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to combat, in the absence of clear and convincing 
evidence to the contrary, occurrence of the claimed in-
service stressor may be established by the Veteran's lay 
testimony alone.  Id.  The Veteran, however, does not qualify 
as a combat Veteran.  Although he served in the Korean War, 
his DD Form 214 and his service personnel records do not show 
that the Veteran engaged in combat.  The Veteran was awarded 
the Korean Service Medal with two stars, indicating that he 
participated in two campaigns, but these do not specifically 
indicate that he engaged in combat.  Additionally, the 
service personnel records indicate that the Veteran's primary 
duty in Korea was "CO Barber."  Because he is not a combat 
Veteran, his lay testimony alone cannot serve as supporting 
evidence of the claimed stressors.

If VA determines that the Veteran did not engage in combat 
with the enemy or that the alleged stressor is not related to 
combat, the record must contain service records or other 
evidence to corroborate the Veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  The Veteran only needs to offer independent evidence 
of a stressful event that is sufficient to imply his personal 
exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997); 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  The record 
does not contain any independent evidence corroborating the 
Veteran's claimed stressors.  The Veteran did not provide any 
names of those who saw him transport injured soldiers, saw 
him exposed to enemy fire, or any other information that is 
subject to verification.  The Veteran's stressors cannot be 
verified.

In view of the absence of any corroborating evidence of a 
claimed stressor, entitlement to service connection for PTSD 
cannot be granted.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  As the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for posttraumatic stress disorder is 
denied.


REMAND

A June 2006 VA medical record notes that the Veteran is 
anxious.  The service treatment records contain a reference 
to mild nervousness.  The Board finds that the facts in this 
case raise the issue of service connection for an acquired 
psychiatric disorder other than PTSD.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).

Accordingly, the claim of service connection for an acquired 
psychiatric disorder other than PTSD is remanded for the 
following action.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)


1.  Send the Veteran a VCAA notification 
letter with respect to the claim for 
service connection for an acquired 
psychiatric disorder other than PTSD.  The 
Veteran should also be advised of the 
bases for assigning ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)

2.  After conducting any additional 
indicated development, readjudicate the 
issue of service connection for 
psychiatric disability other than PTSD.  
If, upon readjudication, the benefit 
sought on appeal remains denied, the 
Veteran should be provided a supplemental 
statement of the case (SSOC).  The AOJ 
should allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


